Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment and Reasons for Allowance

Claims 1, 2, 5-11, 15, 19, 39, 40, 42, 43, 50, 51, 55, 59, and 66 of L. Schafer et al., US 16/616,689 (Nov. 25, 2019) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being clearly anticipated M. Aresta et al., 39 Dalton Transactions, 6985-6992 (2010) (“Aresta”) is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 1, 2, 5-11, 15, 19, 39, 40, 42, 43, 50, 51, 55, 59, and 66 are considered free of the art of record.  The closest prior art of record is M. Aresta et al., 39 Dalton Transactions, 6985-6992 (2010) (“Aresta”) discussed in detail above.  Aresta does not teach a substantial utility for the disclosed metal complex 2a and therefore does not motivated one of ordinary skill in the art to pursue structurally similar compounds MPEP § 2144.09(VI).  Respecting instant claim 9, Aresta discloses that compound 2a is synthesized by first forming an NbCl5.DCU niobium complex 1a followed by deprotonation 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622